
	
		II
		112th CONGRESS
		1st Session
		S. 1699
		IN THE SENATE OF THE UNITED STATES
		
			October 12, 2011
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce the costs of prescription drugs under the
		  Medicare program, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Prescription Drug Cost
			 Reduction Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Medicare part B drug rebate program.
					Sec. 3. Negotiation of drug prices under Medicare part
				B.
					Sec. 4. Payment for least costly alternative for Medicare part
				B drugs.
					Sec. 5. Study and report on physician reimbursement for drugs
				and biologicals under Medicare part B.
					Sec. 6. Requirements of pharmacy benefit managers.
					Sec. 7. Certification for off-label prescribing of certain
				drugs prescribed in a nursing home setting.
					Sec. 8. Expansion of 340B program covered entities to include
				PACE programs.
				
			2.Medicare part B
			 drug rebate programSection
			 1842 of the Social Security Act (42 U.S.C. 1395u) is amended by adding at the
			 end the following new subsection:
			
				(v)(1)Not later than 2 years
				after the date of enactment of this subsection, the Secretary shall establish a
				program under which a manufacturer shall provide a rebate to the Secretary for
				drugs or biologicals of the manufacturer that are furnished under this
				part.
					(2)The program established under
				paragraph (1)—
						(A)shall be similar to rebate agreements
				under section 1927 (including the application of an additional rebate for
				certain drugs whose costs exceed an annual inflation target as described in
				subsection (c)(2) of such section); and
						(B)may use the average manufacturer price
				(as determined under section 1927(k)(1)) or the average sales price (as defined
				in section 1847A(c)) as the basis for calculating the amount of the rebate
				under the program.
						(3)The Secretary shall promulgate
				regulations to carry out this
				subsection.
					.
		3.Negotiation of
			 drug prices under Medicare part B
			(a)In
			 generalSection 1842 of the
			 Social Security Act (42 U.S.C. 1395u), as amended by section 2, is amended by
			 adding at the end the following new subsection:
				
					(w)Negotiation of
				Prices for Drugs and Biologicals
						(1)In
				generalNotwithstanding any other provision of law, the Secretary
				shall negotiate a contract with a manufacturer to establish the amount of
				payment under this part for any drug or biological for which the program under
				this part is the majority purchaser (as determined under paragraph (2)). The
				Secretary shall negotiate such contracts with the goal of ensuring appropriate
				and adequate access to necessary drugs and biologicals for individuals enrolled
				under this part, while minimizing costs to such individuals and to the program
				under this part to the greatest extent possible.
						(2)Majority
				purchaserFor purposes of paragraph (1), the Secretary shall, by
				regulation, establish a method to identify, based upon drug utilization rates,
				any drug or biological for which greater than 50 percent of the units sold by
				the manufacturer of such drug or biological in the preceding calendar year were
				provided to individuals enrolled under this part.
						(3)DefinitionsIn
				this subsection:
							(A)Drugs and
				biologicalsThe term drug and the term
				biological have the same meaning as provided under section
				1861(t).
							(B)ManufacturerThe
				term manufacturer has the same meaning as provided under section
				1847A(c)(6)(A).
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to drugs and
			 biologicals that are furnished on or after July 1, 2012.
			4.Payment for
			 least costly alternative for Medicare part B drugsSection
			 1847A(b) of the Social Security Act (42 U.S.C. 1395w–3a(b)) is amended—
			(1)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking paragraph
			 (7) and inserting paragraphs (7) and (9); and
			(2)by adding at the
			 end the following new paragraph:
				
					(9)Treatment of
				functionally equivalent drugs and biologicalsIn the case of a
				drug or biological furnished on or after the date that is 180 days after the
				date of enactment of this paragraph, for which payment is determined under this
				section, if the drug or biological is functionally equivalent (as defined by
				the Secretary) to another drug or biological for which payment is determined
				under this section, the amount of payment for both such drugs or biologicals
				shall be equal to the payment amount otherwise determined under this section
				(without regard to the application of this paragraph) for the least costly of
				such drugs or
				biologicals.
					.
			5.Study and report
			 on physician reimbursement for drugs and biologicals under Medicare part
			 B
			(a)StudyThe
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary) shall conduct a study on physician reimbursement for
			 drugs and biologicals furnished under part B of title XVIII of the Social
			 Security Act (42 U.S.C. 1395j et seq.). Such study shall include an evaluation
			 and assessment of the following:
				(1)The ability of
			 physicians to afford and profit from drugs and biologicals purchased at the
			 current reimbursement rate of average sales price plus 6 percent under section
			 1847A of the Social Security Act (42 U.S.C. 1395w–3a), including any profit
			 margins with respect to such drugs and biologicals.
				(2)The rate at which
			 physicians furnish the higher priced drug or biological under such part when
			 there is a cheaper alternative drug or biological.
				(3)The feasibility
			 and merits of other reimbursement structures that are not based on the price of
			 the drug or biological, such as a flat, universal fee issued for every drug or
			 biological furnished under such part, or any other relevant reimbursement
			 structures.
				(b)ConsultationIn
			 conducting the study under subsection (a), the Secretary shall consult with the
			 Administrator of the Centers for Medicare & Medicaid Services and the
			 Inspector General of the Department of Health and Human Services.
			(c)Report
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall submit to Congress a report containing the results of
			 the study conducted under subsection (a), together with recommendations for
			 changing physician reimbursement for drugs and biologicals under Medicare part
			 B.
				(2)Consideration
			 of recommendations to remove incentives to prescribe higher priced
			 drugsIn making recommendations under paragraph (1), the
			 Secretary shall consider including recommendations that would—
					(A)move
			 reimbursement for drugs and biologicals under Medicare part B away from being
			 based on the price of the drug or biological; and
					(B)reduce or
			 eliminate incentives to furnish higher priced drugs and biologicals under such
			 part.
					6.Requirements of
			 pharmacy benefit managers
			(a)In
			 generalA pharmacy benefit manager (referred to in this section
			 as a PBM) shall owe a fiduciary duty, in accordance with this
			 section, to each covered entity.
			(b)Covered entity
			 definedIn this section, the term covered entity
			 means the head of each Federal agency with which the PBM contracts,
			 including—
				(1)the Secretary of
			 Health and Human Services with respect to the programs under part C of title
			 XVIII of the Social Security Act (42 U.S.C. 1395w–21 et seq.) and part D of
			 such title;
				(2)the Secretary of
			 Veterans Affairs with respect to health coverage offered through the Department
			 of Veterans Affairs;
				(3)the Secretary of
			 Defense with respect to the TRICARE program under chapter 55 of title 10,
			 United States Code; and
				(4)the Director of
			 the Office of Personnel Management with respect to the Federal employee health
			 benefits program under chapter 89 of title 5, United States Code.
				(c)Requirements
				(1)In
			 generalThe fiduciary duty described in subsection (a) shall
			 include the duty to—
					(A)notify each
			 covered entity, on a quarterly basis, if the PBM substitutes a drug that costs
			 more than the drug prescribed to an individual by a practitioner, and disclose
			 the aggregate costs of the drug prescribed and the drug provided by the PBM and
			 any benefit or payment directly or indirectly received by the PBM as a result
			 of the substitution for all individuals receiving such substitute drug during
			 the applicable quarter;
					(B)pass through any
			 benefit, rebate, or payment the PBM receives for promoting a drug that is more
			 expensive than a drug prescribed;
					(C)in the case that
			 a PBM receives a payment or benefit for increasing volume of sales for a
			 particular drug, class of drug, or brand of drug, disclose the payment or
			 benefit with the covered entity; and
					(D)disclose to
			 covered entities all financial terms and arrangements between the PBM and a
			 pharmaceutical drug company, including formulary management and drug-switch
			 agreements, educational support, claims processing and pharmacy network fees
			 that are charged from retail pharmacies, data sales fees, and other direct or
			 indirect remunerations, including discounts, charge backs or rebates, cash
			 discounts, free goods contingent on a purchase agreement, up-front payments,
			 coupons, goods in-kind, free or reduced-price services, grants, or other price
			 concessions or similar benefits offered to some or all purchasers from any
			 source, including manufacturers, pharmacies, enrollees, or any other person
			 that would serve to decrease the costs incurred under the plan.
					(2)Reporting of
			 drug substitutionsThe Secretary of Health and Human Services
			 shall establish categories that describe reasons, such as a concern about drug
			 interactions or discretion of the PBM, for a PBM to substitute a drug that
			 costs more than the drug prescribed to an individual by a practitioner, as
			 described in paragraph (1)(A). In reporting drug substitutions under such
			 paragraph, a PBM shall state the category under which each type of substitution
			 falls.
				(3)Direct or
			 indirect remunerationFor purposes of paragraph (1)(D), the term
			 direct or indirect remuneration includes discounts, chargebacks or
			 rebates, cash discounts, free goods contingent on a purchase agreement,
			 up-front payments, coupons, goods in-kind, free or reduced-price services,
			 grants, or other price concessions or similar benefits from manufacturers,
			 pharmacies or similar entities obtained by an intermediary contracting
			 organization with which the plan sponsor has contracted, regardless of whether
			 the intermediary contracting organization retains all or a portion of the
			 direct and indirect remuneration or passes the entire direct and indirect
			 remuneration to the plan sponsor and regardless of the terms of the contract
			 between the plan sponsor and the intermediary contracting organization.
				(d)Confidentiality
				(1)In
			 generalA PBM may require covered entities to keep the
			 information described in subsection (c)(4) confidential.
				(2)Restrictions on
			 the use of information
					(A)In
			 generalOfficers, employees, and contractors of the Department of
			 Health and Human Services may use the information disclosed or obtained in
			 accordance with the provisions of this Act only for the purposes of, and to the
			 extent necessary in, carrying out this Act, including determination of
			 payments, payment-related oversight, and program integrity activities.
					(B)Limitations
						(i)Authority of
			 the OIGThe restriction described in subparagraph (A) does not
			 limit the authority of the Inspector General of the United States to fulfill
			 the responsibilities of the Inspector General in accordance with applicable
			 Federal law.
						(ii)Authority of
			 CMSThe restriction described in subparagraph (A) does not limit
			 the authority of the Centers for Medicare & Medicaid Services to use data
			 regarding drug claims in accordance with section 1848(m) of the Social Security
			 Act (42 U.S.C. 1395w–4(m)).
						(e)AuditsTo
			 ensure compliance with the requirements of this section, each covered entity
			 shall conduct audits of the PBMs with which the covered entity
			 contracts.
			7.Certification
			 for off-label prescribing of certain drugs prescribed in a nursing home
			 settingTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end
			 the following new section:
			
				1899B.Certification for off-label prescribing of certain drugs
		  prescribed in a nursing home setting(a)In
				generalThe Secretary shall
				develop a form for use by physicians and practitioners (as defined in section
				1842(b)(18)(C)) to certify that, in the case of an applicable drug prescribed
				for an off-label use under this title, such use is for a medically accepted
				indication.
					(b)DefinitionsIn
				this section:
						(1)Applicable
				drugThe term applicable drug means an atypical
				antipsychotic prescribed for use in a nursing home setting (as defined by the
				Secretary).
						(2)Off-label
				useThe term off-label use means a use which has not
				been approved by the Food and Drug Administration.
						(3)Medically
				accepted indicationThe term medically accepted
				indication means the applicable drug is included in the compendia
				described in section 1861(t)(1) or is approved by a committee described in such
				section (or, in the case of an applicable drug that is a covered part D drug
				(as defined in section 1860D–2(e)), has the meaning given such term in
				paragraph (4) of such section 1860D–2(e)).
						(c)RegulationsThe Secretary shall establish by regulation
				requirements that, effective not later than 1 year after the date of enactment
				of this section, physicians and practitioners use the form developed under
				subsection (a) to make the certification under such subsection with respect to
				an applicable drug prescribed by the physician or practitioner for an off-label
				use under this title. In order to carry out these requirements in a timely
				manner, the Secretary shall promulgate regulations that take effect on an
				interim basis, after notice and pending opportunity for public
				comment.
					.
		8.Expansion of
			 340B program covered entities to include PACE programs
			(a)ExpansionSection 340B(a) of the Public Health
			 Service Act (42 U.S.C. 256b(a)) is amended—
				(1)in paragraph (4), by adding at the end the
			 following:
					
						(P)An entity that is
				a PACE provider offering a PACE program under section 1894 and section 1934 of
				the Social Security Act.
						;
				and
				(2)in paragraph
			 (5)(A), by adding at the end the following:
					
						(iii)Additional
				mechanismThe Secretary shall establish a mechanism to ensure
				that a manufacturer does not pay a duplicate discount with respect to a drug
				that is subject to an agreement under this section if the PACE program receives
				any rebate (including any negotiated price concessions) for the drug under part
				D of title XVIII of the Social Security Act. Such mechanism shall be similar to
				the mechanism established under clause
				(ii).
						.
				(b)Requirements
				(1)MedicareSection
			 1894(e) of the Social Security Act (42 U.S.C. 1395eee(e)) is amended by adding
			 at the end the following new paragraph:
					
						(9)Participation
				in 340B program
							(A)In
				generalIn the case of a PACE program that serves part D eligible
				individuals who are enrolled under such program, the PACE program agreement for
				such program shall require the PACE provider offering the program to
				participate in the drug discount program under section 340B of the Public
				Health Service Act for purposes of purchasing covered part D drugs with respect
				to qualified prescription drug coverage provided to such individuals.
							(B)AttestationThe
				Secretary may accept an attestation by a PACE provider, at the time of
				submitting a bid pursuant to section 1860D–21(f), as sufficient evidence of
				participation in the drug discount program under section 340B of the Public
				Health Service Act for purposes of subparagraph (A).
							(C)Ensuring timely access to covered
				outpatient drugsNothing in
				this paragraph shall prevent a PACE program from providing enrollees access to
				covered outpatient drugs (including covered part D drugs) through a retail
				community pharmacy (as defined in section 1927(k)(10)) that is not a contract
				pharmacy under the drug discount program under section 340B of the Public
				Health Service Act in the case where such access is necessary to ensure that
				such drugs are dispensed to enrollees on a timely basis.
							(D)DefinitionsIn
				this paragraph:
								(i)Covered
				outpatient drugThe term covered outpatient drug has
				the meaning given such term for purposes of section 340B of the Public Health
				Service Act.
								(ii)Covered part D
				drugThe term covered part D drug has the meaning
				given such term in section 1860D–2(e).
								(iii)Part D
				eligible individualThe term part D eligible
				individual has the meaning given such term in section
				1860D–1(a)(3)(A).
								(iv)Qualified
				prescription drug coverageThe term qualified prescription
				drug coverage has the meaning given such term in section
				1860D–2(a).
								.
				(2)MedicaidSection
			 1934(e) of the Social Security Act (42 U.S.C. 1396u–4(e)) is amended by adding
			 at the end the following new paragraph:
					
						(9)Participation
				in 340B program
							(A)In
				generalIn the case of a PACE program that serves part D eligible
				individuals who are enrolled under such program, the PACE program agreement for
				such program shall require the PACE provider offering the program to
				participate in the drug discount program under section 340B of the Public
				Health Service Act for purposes of purchasing covered part D drugs with respect
				to qualified prescription drug coverage provided to such individuals.
							(B)AttestationThe
				Secretary may accept an attestation by a PACE provider, at the time of
				submitting a bid pursuant to section 1860D–21(f), as sufficient evidence of
				participation in the drug discount program under section 340B of the Public
				Health Service Act for purposes of subparagraph (A).
							(C)Ensuring timely access to covered
				outpatient drugsNothing in
				this paragraph shall prevent a PACE program from providing enrollees access to
				covered outpatient drugs (including covered part D drugs) through a retail
				community pharmacy (as defined in section 1927(k)(10)) that is not a contract
				pharmacy under the drug discount program under section 340B of the Public
				Health Service Act in the case where such access is necessary to ensure that
				such drugs are dispensed to enrollees on a timely basis.
							(D)DefinitionsIn
				this paragraph:
								(i)Covered
				outpatient drugThe term covered outpatient drug has
				the meaning given such term for purposes of section 340B of the Public Health
				Service Act.
								(ii)Covered part D
				drugThe term covered part D drug has the meaning
				given such term in section 1860D–2(e).
								(iii)Part D
				eligible individualThe term part D eligible
				individual has the meaning given such term in section
				1860D–1(a)(3)(A).
								(iv)Qualified
				prescription drug coverageThe term qualified prescription
				drug coverage has the meaning given such term in section
				1860D–2(a).
								.
				(3)Effective
			 dateThe amendments made by this subsection shall apply to PACE
			 program agreements entered into on or after the date that is 2 years after the
			 date of enactment of this section.
				(c)Inclusion of
			 savings in bids submitted by PACE programs providing qualified prescription
			 drug coverage
				(1)In
			 generalSection 1860D–21(f) of the Social Security Act (42 U.S.C.
			 1395w–131(f)) is amended by adding at the end the following new
			 paragraph:
					
						(4)Participation
				in 340B program
							(A)Inclusion of
				savings in bids submitted
								(i)Determination
				of savingsAn organization offering prescription drug coverage
				under this subsection shall determine the estimated annual savings to the
				organization as a result of participation in the drug discount program under
				section 340B of the Public Health Service Act (as described in sections
				1894(e)(2)(C) and 1934(e)(2)(C)).
								(ii)Inclusion in
				bids submittedThe bid of an organization offering prescription
				drug coverage under this subsection shall reflect the estimated savings
				determined by the organization under clause (i) for the plan year involved, and
				shall take into account any additional costs to the organization as a result of
				the implementation and administration of such drug discount program during the
				plan year involved. Such bid shall include an attestation by the organization
				that such savings are reflected in the bid amount.
								(iii)Consideration
				of applicable ceiling pricesIn making the determination under
				clause (i), the organization shall consider the applicable ceiling prices for
				covered outpatient drugs (using the access provided under section
				340B(d)(1)(B)(iii) of the Public Health Service Act).
								(B)Receipt of
				percentage of savings
								(i)In
				generalSubject to clause (ii), an organization offering
				prescription drug coverage under this subsection shall be eligible to receive
				from the Secretary an amount equal to 10 percent of the estimated annual
				savings to the Federal government (as determined by the Secretary under
				regulations promulgated under subparagraph (C)) to the organization as a result
				of participation in the drug discount program under section 340B of the Public
				Health Service Act (as described in sections 1894(e)(2)(C) and 1934(e)(2)(C)).
				In making the determination under the preceding sentence, the Secretary shall
				consider the determination of the organization under subparagraph
				(A)(i).
								(ii)RequirementsAn
				organization shall only be eligible to receive the amount under clause (i) for
				the plan year involved if the organization—
									(I)submits to the
				Secretary an application in such form and manner, and containing such
				information, as the Secretary may specify; and
									(II)has in effect a
				plan approved by the Secretary for the use of any amounts received under such
				clause to—
										(aa)provide to
				enrollees enhanced formulary coverage, medication management, or disease
				management;
										(bb)invest in the
				development of the organization (including through the use of a significant
				proportion of the savings to invest in the development and use of qualified
				electronic health records (as defined in section 3000(13) of the Public Health
				Service Act) or other health information technology); or
										(cc)carry out other
				initiatives approved by the Secretary.
										(C)RegulationsThe
				Secretary shall promulgate regulations to carry out this paragraph and sections
				1894(e)(9) and
				1934(e)(9).
							.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to plan
			 years beginning on or after the date that is 2 years after the date of
			 enactment of this Act.
				(d)Not treated as
			 change in law for purposes of determining manufacturer
			 complianceSection 1927(a)(5) of the Social Security Act (42
			 U.S.C. 1396r–8(a)(5)) is amended—
				(1)in subparagraph
			 (D)—
					(A)by striking
			 amendments.—In determining and inserting
			 “amendments.—
						
							(i)In
				generalSubject to clause (ii), in
				determining
							;
				and
					(B)by adding at the
			 end the following new clause:
						
							(ii)ExceptionThe
				Secretary shall take into account the amendments made by section 9 of the
				Prescription Drug Cost Reduction
				Act for purposes of determining whether an agreement under
				subparagraph (A) meets the requirements of section 340B of the Public Health
				Service Act and an agreement under such subparagraph shall not be determined to
				meet such requirements if it does not meet the requirements under such section
				with respect to covered outpatient drugs purchased by a covered entity
				described in subsection (a)(4)(P) of such section on or after the date that is
				1 year after the date of enactment of such
				Act.
							;
				and
					(2)in subparagraph
			 (E)—
					(A)by striking
			 compliance.—A manufacturer and inserting
			 “compliance.—
						
							(i)In
				generalSubject to clause (ii), a
				manufacturer
							;
				and
					(B)by adding at the
			 end the following new clause:
						
							(ii)ExceptionThe
				amendments made by section 9 of the Prescription Drug Cost Reduction Act shall
				not be treated as a legislative change for purposes of applying clause (i) and
				a manufacturer shall not be deemed to be in compliance with the requirements of
				this paragraph if the manufacturer has not entered into an agreement with the
				Secretary that meets the requirements under section 340B of the Public Health
				Service Act with respect to covered outpatient drugs purchased by a covered
				entity described in subsection (a)(4)(P) of such section on or after the date
				that is 1 year after the date of enactment of such
				Act.
							.
					
